Title: From Alexander Hamilton to Josias Carvel Hall, 31 May 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir
            New York—May 31. 1799
          
          Your letters of the 25 of April and Eighth of May have remained till now unanswered there being nothing in them which required an immediate reply
          I am satisfied with the arrangements which they announce. I do not however observe that you have made communicated a definitive nomination of Quarter Master. One by this time has probably been resolved upon. I shall be glad to know the person.
          As your opinion favours Havre De Grace, I consider it as established for the Regimental Rendezvous. The disposit I trust by this time the Tents and Camp Utensils as well as cloathing have been received The disposition of the Cloathing as to the places of deposit is referred to your discretion.
          The act of receiving an advance of money by any officer will determine his acceptance of his commission—But every officer who has not before done it ought to signify that acceptance to the Secy of War. Delay in doing it has been inconsiderate. The law is to govern in regard to the compensation of Two Dollars allowed to the Recruiting Officers.
          I have seconded your recommendation to the Secy of War of Thomas Hewit & Benjamin Nowland. There accompanies this a letter on the subject of the recommendation of Officers generally.
          With great consideration I am Sir Your Obed Sr
          Col J C Hall Havre De Grace
        